cc: Hon. Jerome T. Tao, District Judge
                     William Emery Fodor
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) I947A


                    n-•_:;411;g211121511   A             •   -    10, .74;,_v,,,..YZM,
                                                                 7,       :              Ok:43